FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForFebruary 23, 2012 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  ﻿ Appendix 1 Income statement reconciliations Appendix 1 Income statement reconciliations Year ended 31 December 2011 31 December 2010 Managed Reallocation of one-off items Statutory Managed Reallocation of one-off items Statutory £m £m £m £m £m £m Interest receivable 10 Interest payable Net interest income 9 Fees and commissions receivable - Fees and commissions payable - - Income from trading activities Gain on redemption of own debt - - Other operating income (excluding insurance premium income) Insurance net premium income - - Non-interest income Total income Staff costs Premises and equipment Other administrative expenses Depreciation and amortisation Write-down of goodwill and other intangible assets - - Operating expenses Profit before other operating charges Insurance net claims - - Operating profit before impairment losses Impairment losses - Operating profit/(loss) Appendix 1 Income statement reconciliations (continued) Year ended 31 December 2011 31 December 2010 Managed Reallocation of one-off items Statutory Managed Reallocation of one-off items Statutory £m £m £m £m £m £m Operating profit/(loss) Fair value of own debt (1) - - Asset Protection Scheme (2) - - Payment Protection Insurance costs - Sovereign debt impairment - Amortisation of purchased intangible assets - - Integration and restructuring costs - - Gain on redemption of own debt - - Strategic disposals - - Bank levy - Bonus tax 27 - 99 - Write-down of goodwill and other intangible assets 11 - 10 - Interest rate hedge adjustments on impaired available-for-sale Greek government bonds - RFS Holdings minority interest 7 - - Loss before tax - - Tax charge - - Loss from continuing operations - - Profit/(loss) from discontinued operations, net of tax 47 - 47 - Loss for the year - - Non-controlling interests - - Preference share and other dividends - Loss attributable to ordinary and B shareholders - - Notes: Reallocation of £225 million (2010 - £75 million loss) to income from trading activities and £1,621 million (2010 - £249 million gain) to other operating income. Reallocation to income from trading activities. Appendix 1 Income statement reconciliations (continued) Quarter ended 31 December 2011 30 September 2011 31 December 2010 Managed Reallocation of one-off items Statutory Managed Reallocation of one-off items Statutory Managed Reallocation of one-off items Statutory £m £m £m £m £m £m £m £m £m Interest receivable - - 1 Interest payable 1 Net interest income 2 Fees and commissions receivable - - Fees and commissions payable - - - Income from trading activities Gain on redemption of own debt - - 1 1 - - - Other operating income (excluding insurance premium income) 26 Insurance net premium income - - - Non-interest income Total income Staff costs Premises and equipment Other administrative expenses Depreciation and amortisation Write down of goodwill and other intangible assets - Operating expenses Profit before other operating charges Insurance net claims - - - Operating profit/(loss) before impairment losses Impairment losses - Operating (loss)/profit 55 Appendix 1 Income statement reconciliations (continued) Quarter ended 31 December 2011 30 September 2011 31 December 2010 Managed Reallocation of one-off items Statutory Managed Reallocation of one-off items Statutory Managed Reallocation of one-off items Statutory £m £m £m £m £m £m £m £m £m Operating(loss)/profit 55 Fair value of own debt (1) - - - Asset Protection Scheme (2) - 60 - - Sovereign debt impairment - Amortisation of purchased intangible assets 53 - 69 - 96 - Integration and restructuring costs - - - Gain on redemption of own debt 1 - 1 - Strategic disposals 82 - 49 - - Bank levy - Bonus tax - - - 5 - 15 - Write-down of goodwill and other intangible assets 11 - 10 - Interest rate hedge adjustments on impaired available-for-sale Greek government bonds - - - 60 - RFS Holdings minority interest 2 - 3 - 2 - (Loss)/profit before tax - - - Tax credit/(charge) - - 3 - 3 (Loss)/profit from continuing operations - - - Profit/(loss) from discontinued operations, net of tax 10 - 10 6 - 6 55 - 55 (Loss)/profit for the period - - 50 - 50 Non-controlling interests - 7 - 7 - (Loss)/profit attributable to ordinary and B shareholders - - 12 - 12 Notes: Reallocation of £170 million loss (Q3 2011 - £470 million; Q4 2010 - £110 million) to income from trading activities and £200 million loss (Q3 2011 - £1,887 million; Q4 2010 - £472 million) to other operating income. Reallocation to income from trading activities. Appendix 2 Businesses outlined for disposal Appendix 2 Businesses outlined for disposal To comply with EC State Aid requirements the Group agreed to make a series of divestments by the end of 2013: the disposal of RBS Insurance, Global Merchant Services and its interest in RBS Sempra Commodities JV. The Group also agreed to dispose of its RBS England and Wales and NatWest Scotland branch-based businesses, along with certain SME and corporate activities across the UK ('UK branch-based businesses'). The disposals of Global Merchant Services and RBS Sempra Commodities JV businesses have now effectively been completed. The sale of the Group's UK branch-based businesses to Santander UK plc continues to make good progress and is expected to substantially complete in the fourth quarter of 2012, subject to regulatory approvals and other conditions. The disposal of RBS Insurance, the base case plan for which is by way of a public flotation, is targeted to commence in the second half of 2012, subject to market conditions. External advisors have been appointed to assist the Group with the disposal and the process of separation is proceeding on plan. In the meantime, the business continues to be managed and reported as a separate core division. The table below shows total income and operating profit of RBS Insurance and the UK branch-based businesses. Total income Operating profit/(loss) before impairments Operating profit/(loss) £m £m £m £m £m £m RBS Insurance (1) UK branch-based businesses (2) Total 98 The table below shows the estimated risk-weighted assets, total assets and capital of the businesses identified for disposal. RWAs Total assets Capital £bn £bn £bn £bn £bn £bn RBS Insurance (1) n/m n/m UK branch-based businesses (2) Total Notes: Total income includes investment income of £302 million (2010 - £309 million). Total assets and estimated capital include approximately £0.9 billion of goodwill, of which £0.7 billion is attributed to RBS Insurance by RBS Group. Estimated notional equity based on 9% of RWAs. Appendix 2 Businesses outlined for disposal (continued) Further information on the UK branch-based businesses by division is shown in the tables below: Division Total UK Retail UK Corporate £m £m £m £m Income statement Net interest income Non-interest income Total income Direct expenses - staff - other Indirect expenses Operating profit before impairment losses Impairment losses (1) Operating profit 98 Analysis of income by product Loans and advances Deposits Mortgages - Other 77 67 76 Total income Net interest margin 4.92% 2.85% 3.57% 3.24% Employee numbers (full time equivalents rounded to the nearest hundred) Note: For the year ended 31 December 2011, impairment losses benefited from £75 million of latent and other provision releases. Division Total UK Retail UK Corporate Global Banking & Markets £bn £bn £bn £bn £bn Capital and balance sheet Total third party assets (excluding mark-to- market derivatives) - Loans and advances to customers (gross) - Customer deposits - Derivative assets - - n/a Derivative liabilities - - n/a Risk elements in lending - Loan:deposit ratio 79% 90% - 86% 83% Risk-weighted assets - Appendix 2 Businesses outlined for disposal (continued) The following information has been prepared to present RBS Insurance Group on a stand alone basis. The income statement includes the results of Direct Line Versicherung AG (DLVAG) (which is owned by National Westminster Bank plc), however the balance sheet excludes the balance sheet of DLVAG. The total assets and net assets of DLVAG are included in note 1 below. RBS Insurance Year ended 31 December 2011 31 December 2010 31 December 2009 Core Non-Core Total Core Non-Core Total Core Non-Core Total Income Statement £m £m £m £m £m £m £m £m £m Earned premiums Reinsurers' share Net premium income Fees and commissions 89 Instalment income 7 35 35 Other income 77 84 Total income Net claims Underwriting profit/(loss) 17 45 Staff expenses Other expenses Total direct expenses Indirect expenses Total expenses Technical result Investment impairments - Investment income 37 02 32 40 Operating profit/(loss) 58 16 Appendix 2 Businesses outlined for disposal (continued) RBS insurance (continued) 31 December 2011 31 December 2010 31 December 2009 Core Non-Core Total Core Non-Core Total Core Non-Core Total Balance Sheet (1) £m £m £m £m £m £m £m £m £m Assets Property, plant and equipment 60 - 60 53 - 53 67 - 67 Investment properties 70 - 70 84 - 84 78 - 78 Intangible assets - - - Financial investments Loans and receivables including reinsurance receivables (2) Other assets, prepayments and accrued income 20 60 Reinsurers share of insurance liabilities 77 Cash and cash equivalents 57 Total assets Liabilities Insurance liabilities (3) Borrowings 11 2 - Other liabilities, accruals and deferred income 15 67 Total liabilities Equity (4) Total liabilities and equity Notes: Total assets of DLVAG at 31 December 2011 were £320 million (2010 - £322 million; 2009 - £337 million) and total equity was £103 million (2010 - £103 million; 2009 - £108 million). Total reinsurance receivables at 31 December 2011 were £41 million (2010 - £41 million; 2009 - £42 million). Insurance liabilities include unearned premium reserves. Non-Core equity includes £259 million at 31 December 2011 which was a non-controlling interest (2010 - £259 million; 2009 - £259 million). Equity excludes goodwill of £0.7 billion which is attributed to RBS Insurance division by RBS Group. Appendix 3 Additional risk management disclosures Appendix 3 Additional risk management disclosures Loans and advances to customers by sector and geography The following tables analyse loans and advances to customers (excluding reverse repos and assets of disposal groups) by sector and geography (by location of office). Refer to Risk management: Credit risk for the Group summary. All assets, including loans, of businesses held for disposal are included as one line on the balance sheet, as required by IFRS. 31 December 2011 30 September 2011 31 December 2010 Core Non- Core Total Core Non- Core Total Core Non- Core Total £m £m £m £m £m £m £m £m £m UK Central and local government 25 83 Finance Residential mortgages Personal lending Property Construction Manufacturing Service industries and business activities - retail, wholesale and repairs - transport and storage - health, education and recreation - hotels and restaurants - utilities - other Agriculture, forestry and fishing 76 73 67 Finance leases and instalment credit Interest accruals - 1 98 Europe Central and local government Finance Residential mortgages Personal lending Property Construction Manufacturing Service industries and business activities - retail, wholesale and repairs - transport and storage - health, education and recreation - hotels and restaurants - utilities - other Agriculture, forestry and fishing 53 62 68 Finance leases and instalment credit Interest accruals 71 98 Appendix 3 Additional risk management disclosures (continued) Loans and advances to customers by sector and geography (continued) 31 December 2011 30 September 2011 31 December 2010 Core Non- Core Total Core Non- Core Total Core Non- Core Total £m £m £m £m £m £m £m £m £m US Central and local government 14 15 53 Finance Residential mortgages Personal lending Property Construction 45 54 78 Manufacturing 42 54 Service industries and business activities - retail, wholesale and repairs 98 - transport and storage - health, education and recreation 88 94 - hotels and restaurants 57 62 - utilities 28 27 53 - other Agriculture, forestry and fishing 27 - 27 24 - 24 31 - 31 Finance leases and instalment credit - - - Interest accruals 45 53 73 RoW Central and local government 54 44 Finance 53 77 22 Residential mortgages Personal lending 1 3 2 Property Construction 59 10 69 67 9 76 91 Manufacturing Service industries and business activities - retail, wholesale and repairs 28 44 - transport and storage - health, education and recreation 17 - hotels and restaurants 25 - 25 16 52 68 90 13 - utilities - other Agriculture, forestry and fishing 85 - 85 20 - 20 6 - 6 Finance leases and instalment credit 91 26 90 27 47 - 47 Interest accruals 18 - 18 32 - 32 90 6 96 Appendix 3 Additional risk management disclosures (continued) Loans, REIL and impairments by sector and geography The following tables analyse loans and advances to banks and customers (excluding reverse repos and assets of disposal groups) and related REIL, provisions, impairments and write-offs by sector and geography (by location of office) for the Group, Core and Non-Core. Loans, REIL and provisions exclude amounts relating to businesses held for disposal, consistent with the balance sheet presentation required by IFRS. 31 December 2011 Gross loans £m REIL £m Provisions £m REIL as a % ofgross loans % Provisions as a % ofREIL % Provisions as a % of gross loans % FY Impairment charge £m FY Amounts written-off £m Group Central and local government - Finance - banks 90 - - - other 69 89 87 Residential mortgages 27 Personal lending 79 Property 41 Construction 40 Manufacturing 57 Service industries and business activities - retail, wholesale and repairs 51 - transport and storage 25 78 43 - health, education and recreation 43 98 - hotels and restaurants 45 - utilities 88 23 26 3 3 - other 46 Agriculture, forestry and fishing 63 43 18 Finance leases and instalment credit 64 Interest accruals - Latent - 49 of which: UK - residential mortgages 19 25 - personal lending 81 - property 36 - other 62 Europe - residential mortgages 32 10 - personal lending 86 25 - property 44 - other 62 US - residential mortgages 31 - personal lending 66 46 - property 92 28 - other RoW - residential mortgages 33 12 36 3 - - personal lending 1 1 - - - property 43 35 - other 56 49 Appendix 3 Additional risk management disclosures (continued) Loans, REIL and impairments by sector and geography (continued) 30 September 2011 Gross loans £m REIL £m Provisions £m REIL as a % ofgross loans % Provisions as a % ofREIL % Provisions as a % of gross loans % YTD Impairment charge £m YTD Amounts written-off £m Group Central and local government 76 - Finance - banks 85 - - - other 68 4 62 Residential mortgages 27 Personal lending 81 Property 40 Construction 42 32 Manufacturing 44 Service industries and business activities - retail, wholesale and repairs 51 93 - transport and storage 26 53 35 - health, education and recreation 34 72 - hotels and restaurants 45 54 - utilities 80 22 28 1 2 - other 52 Agriculture, forestry and fishing 59 39 11 Finance leases and instalment credit 60 81 Interest accruals - Latent - 49 of which: UK - residential mortgages 18 14 - personal lending 81 - property 33 - other 63 Europe - residential mortgages 32 7 - personal lending 85 20 - property 44 - other 61 US - residential mortgages 35 - personal lending 75 57 93 - property 32 87 - other RoW - residential mortgages 24 9 38 - - - personal lending 2 1 50 - 4 - property 36 74 34 - other 58 49 Appendix 3 Additional risk management disclosures (continued) Loans, REIL and impairments by sector and geography (continued) 31 December 2010 Gross loans £m REIL £m Provisions £m REIL as a % ofgross loans % Provisions as a % ofREIL % Provisions as a % of gross loans % FY Impairment charge £m FY Amounts written-off £m Group Central and local government - Finance - banks 88 12 - other 53 Residential mortgages 21 Personal lending 82 Property 34 Construction 36 Manufacturing 42 Service industries and business activities - retail, wholesale and repairs 49 - transport and storage 48 87 39 - health, education and recreation 30 - hotels and restaurants 40 - utilities 91 23 25 14 7 - other 52 Agriculture, forestry and fishing 86 57 31 6 Finance leases and instalment credit 65 Interest accruals - Latent - 47 of which: UK - residential mortgages 15 17 - personal lending 82 - property 28 - other 63 Europe - residential mortgages 19 6 - personal lending 79 66 24 - property 40 - other 62 US - residential mortgages 40 - personal lending 55 55 - property 26 - other RoW - residential mortgages 23 9 39 9 1 - personal lending 5 5 98 - property 39 - other 70 47 Appendix 3 Additional risk management disclosures (continued) Loans, REIL and impairments by sector and geography (continued) 31 December 2011 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % ofREIL % Provisions as a % of gross loans % FY Impairment charge £m FY Amounts written-off £m Core Central and local government - Finance - banks 90 - - - other 78 44 Residential mortgages 25 Personal lending 79 Property 27 Construction 35 Manufacturing 48 Service industries and business activities - retail, wholesale and repairs 50 - transport and storage 52 16 47 29 - health, education and recreation 37 55 - hotels and restaurants 37 60 - utilities 22 1 5 - other 54 Agriculture, forestry and fishing 98 36 37 5 Finance leases and instalment credit 64 31 68 Interest accruals - Latent - 50 of which: UK - residential mortgages 19 24 - personal lending 81 - property 23 - other 58 Europe - residential mortgages 31 10 - personal lending 87 22 - property 35 11 - other 74 US - residential mortgages 23 - personal lending 59 43 66 85 - property 24 22 16 43 - other 26 RoW - residential mortgages 33 12 36 3 - - personal lending 1 1 - - - property 62 42 68 - - other 65 17 50 Appendix 3 Additional risk management disclosures (continued) Loans, REIL and impairments by sector and geography (continued) 30 September 2011 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % ofREIL % Provisions as a % of gross loans % YTD Impairment charge £m YTD Amounts written-off £m Core Central and local government - Finance - banks 91 - - - other 72 22 Residential mortgages 24 Personal lending 80 Property 24 Construction 35 Manufacturing 53 48 89 Service industries and business activities - retail, wholesale and repairs 48 68 - transport and storage 49 18 29 23 - health, education and recreation 30 89 39 - hotels and restaurants 37 29 - utilities 18 1 6 - - - other 55 Agriculture, forestry and fishing 93 31 33 4 Finance leases and instalment credit 62 21 52 Interest accruals - Latent - 49 of which: UK - residential mortgages 18 13 - personal lending 80 - property 22 81 - other 61 Europe - residential mortgages 28 3 - personal lending 87 14 - property 27 89 1 - other 69 US - residential mortgages 26 - personal lending 96 49 51 31 42 - property 30 28 13 30 - other 52 RoW - residential mortgages 23 9 39 - - - personal lending 2 1 50 - 4 - property 63 49 78 24 10 - other 93 3 49 Appendix 3 Additional risk management disclosures (continued) Loans, REIL and impairments by sector and geography (continued) 31 December 2010 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % ofREIL % Provisions as a % of gross loans % FY Impairment charge £m FY Amounts written-off £m Core Central and local government - Finance - banks 88 1 - other 71 53 Residential mortgages 17 Personal lending 81 Property 25 98 Construction 36 38 Manufacturing 48 Service industries and business activities - retail, wholesale and repairs 42 - transport and storage 40 36 40 35 - health, education and recreation 26 64 - hotels and restaurants 32 49 - utilities 22 3 14 - 1 - - other 47 98 Agriculture, forestry and fishing 94 57 61 24 5 Finance leases and instalment credit 57 63 42 Interest accruals - Latent - 52 of which: UK - residential mortgages 15 16 - personal lending 81 - property 20 43 - other 66 Europe - residential mortgages 19 6 - personal lending 81 43 19 - property 38 1 - other 86 85 US - residential mortgages 97 21 - personal lending 35 35 81 - property 43 30 84 54 - other 35 RoW - residential mortgages 23 9 39 5 - - personal lending 5 5 - - - property 58 35 60 20 - - other 75 42 71 38 52 Appendix 3 Additional risk management disclosures (continued) Loans, REIL and impairments by sector and geography (continued) 31 December 2011 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % ofREIL % Provisions as a % of gross loans % FY Impairment charge £m FY Amounts written-off £m Non-Core Central and local government - Finance - banks 1 1 - - - other 46 43 Residential mortgages 47 Personal lending 92 84 67 Property 44 Construction 43 Manufacturing 67 90 Service industries and business activities - retail, wholesale and repairs 53 53 - transport and storage 94 36 31 14 - health, education and recreation 49 43 - hotels and restaurants 60 71 - utilities 66 22 33 3 3 - other 39 Agriculture, forestry and fishing 47 27 57 8 13 Finance leases and instalment credit 64 81 Interest accruals - Latent - 48 of which: UK - residential mortgages 52 11 21 6 1 - personal lending 37 30 81 - property 42 - other 65 Europe - residential mortgages 84 49 58 30 - - personal lending 66 55 83 33 - property 45 - other 50 US - residential mortgages 49 - personal lending 7 7 46 68 - property 68 31 95 - other 96 RoW - residential mortgages - personal lending 1 - property 38 50 35 - other 51 12 48 Appendix 3 Additional risk management disclosures (continued) Loans, REIL and impairments by sector and geography (continued) 30 September 2011 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % ofREIL % Provisions as a % of gross loans % YTD Impairment charge £m YTD Amounts written-off £m Non-Core Central and local government 76 - Finance - banks 11 1 9 - - - other 58 40 Residential mortgages 59 Personal lending 88 21 88 Property 43 Construction 48 46 Manufacturing 38 57 69 Service industries and business activities - retail, wholesale and repairs 56 9 25 - transport and storage 92 34 24 12 - health, education and recreation 38 87 33 - hotels and restaurants 58 25 - utilities 62 21 34 2 2 - other 49 Agriculture, forestry and fishing 58 28 48 1 7 Finance leases and instalment credit 60 60 73 Interest accruals - Latent - 48 of which: UK - residential mortgages 56 11 20 6 1 - personal lending 93 12 8 - property 40 - other 66 57 Europe - residential mortgages 77 4 - personal lending 67 54 81 6 - property 45 - other 52 69 US - residential mortgages 55 - personal lending 35 26 74 62 74 - property 89 33 57 - other 59 RoW - residential mortgages 1 - personal lending 3 - property 30 50 24 - other 45 10 48 Appendix 3 Additional risk management disclosures (continued) Loans, REIL and impairments by sector and geography (continued) 31 December 2010 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % ofREIL % Provisions as a % of gross loans % FY Impairment charge £m FY Amounts written-off £m Non-Core Central and local government - Finance - banks 1 1 11 - other 34 7 88 Residential mortgages 66 Personal lending 85 Property 36 Construction 35 Manufacturing 37 Service industries and business activities - retail, wholesale and repairs 57 58 - transport and storage 78 57 47 4 - health, education and recreation 34 14 - hotels and restaurants 51 57 - utilities 69 20 29 13 7 - other 55 Agriculture, forestry and fishing 58 29 50 7 1 Finance leases and instalment credit 69 71 Interest accruals - Latent - 44 of which: UK - residential mortgages 52 7 13 5 1 - personal lending 91 13 11 - property 31 - other 61 Europe - residential mortgages 45 21 47 37 - - personal lending 77 23 5 - property 40 - other 47 US - residential mortgages 87 - personal lending 20 20 79 - property 26 - other RoW - residential mortgages - 4 1 - personal lending 2 - 98 - property 81 34 - other 80 98 44 Appendix 3 Additional risk management disclosures (continued) ABS by geography and measurement classification FVTPL (1) US UK Other Europe RoW Total HFT (2) DFV (3) AFS (4) LAR (5) 31 December 2011 £m £m £m £m £m £m £m £m £m Gross exposure MBS: covered bond - RMBS: Government sponsored or similar - 2 - - RMBS: prime 79 RMBS: non-conforming 74 - - RMBS: sub-prime 94 2 - 22 CMBS 1 - CDOs 72 - - 90 CLOs - - ABS covered bond 21 71 4 - - - Other ABS 17 Carrying value MBS: covered bond - RMBS: Government sponsored or similar - 2 - - RMBS: prime 72 RMBS: non-conforming 74 - - RMBS: sub-prime 72 2 - 9 CMBS 1 - CDOs 31 - - 87 CLOs 98 - - ABS covered bond 19 70 4 - - - Other ABS - Net exposure MBS: covered bond - RMBS: Government sponsored or similar - 2 - - RMBS: prime 72 RMBS: non-conforming 74 - - RMBS: sub-prime 67 2 - - CMBS 1 - CDOs 31 - - 87 CLOs 98 - - ABS covered bond 19 70 4 - - - Other ABS - For notes relating to this table refer to page 14. Appendix 3 Additional risk management disclosures (continued) ABS by geography and measurement classification (continued) FVTPL (1) US UK Other Europe RoW Total HFT (2) DFV (3) AFS (4) LAR (5) 30 September 2011 £m £m £m £m £m £m £m £m £m Gross exposure MBS: covered bond - RMBS: Government sponsored or similar 15 1 - - RMBS: prime 74 RMBS: non-conforming 75 - - RMBS: sub-prime 4 - 24 CMBS 30 - CDOs 49 - - 92 CLOs - - ABS covered bond - Other ABS - 74 Carrying value MBS: covered bond - RMBS: Government sponsored or similar 15 1 - - RMBS: prime 1 94 RMBS: non-conforming 75 - - RMBS: sub-prime 83 4 - 11 CMBS 30 - CDOs 16 - - 89 CLOs 78 - - ABS covered bond - Other ABS - 1 Net exposure MBS: covered bond - RMBS: Government sponsored or similar 15 1 - - RMBS: prime 1 94 RMBS: non-conforming 75 - - RMBS: sub-prime 78 4 - 3 CMBS 30 - CDOs 16 - - 89 CLOs 78 - - ABS covered bond - Other ABS - 1 For notes relating to this table refer to page 14. Appendix 3 Additional risk management disclosures (continued) ABS by geography and measurement classification (continued) FVTPL (1) US UK Other Europe RoW Total HFT (2) DFV (3) AFS (4) LAR (5) 31 December 2010 £m £m £m £m £m £m £m £m £m Gross exposure MBS: covered bond - RMBS: Government sponsored or similar 16 - - - RMBS: prime 1 RMBS: non-conforming 92 - - RMBS: sub-prime - CMBS 45 CDOs - - 99 CLOs 9 - ABS covered bond - Other ABS - Carrying value MBS: covered bond - RMBS: Government sponsored or similar 16 - - - RMBS: prime 1 RMBS: non-conforming 92 - - RMBS: sub-prime - CMBS 38 CDOs 69 - - 96 CLOs 3 - ABS covered bond - Other ABS - Net exposure MBS: covered bond - RMBS: Government sponsored or similar 16 - - - RMBS: prime 1 RMBS: non-conforming 92 - - RMBS: sub-prime - CMBS 38 10 CDOs 39 - - 96 CLOs 1 - ABS covered bond - Other ABS - 11 Notes: Fair value through profit or loss. Held-for-trading. Designated as at fair value through profit or loss. Available-for-sale. Loans and receivables. Appendix 4 Asset Protection Scheme Appendix 4 Asset Protection Scheme Covered assets: roll forward to 31 December 2011 The Group has paid Asset Protection Scheme (APS) premiums totalling £2,225 million (£125 million in 2011, £700 million in 2010 and £1,400 million in 2009). From 31 December 2011, premiums of £125 million are payable quarterly until the earlier of 2099 and the date the Group leaves the Scheme. The table below shows the movement in covered assets. Covered amount £bn Covered assets at 31 December 2010 Disposals Maturities, amortisation and early repayments Effect of foreign currency movements and other adjustments Covered assets at 30 September 2011 Disposals Maturities, amortisation and early repayments Withdrawals Effect of foreign currency movements and other adjustments Covered assets at 31 December 2011 Key points · The reduction in covered assets was due to run-off of the portfolio, disposals, early repayments and maturing loans. · The Group continues to take advantage of market conditions and execute sales from a number of its portfolios. · During the last quarter of 2011, the Group withdrew £12.4 billion of covered assets with a lower than average risk profile from the APS. Credit impairments and write-downs The table below analyses the credit impairment provision (adjusted for write-downs) and adjustments to par value (including available-for-sale reserves) relating to covered assets. 31 December 30 September 31 December £m £m £m Loans and advances Debt securities Derivatives Core Non-Core Key points · The increase in Non-Core impairments of £1.5 billion accounted for the majority of the increase in credit impairments and write-downs in 2011. · The increase in Core is largely accounted for by impairments offset by asset withdrawals. Appendix 4 Asset Protection Scheme (continued) First loss utilisation The table below shows the first loss utilisation under the original and modified rules. Original Scheme rules Modified Scheme rules Gross loss amount Cash recoveries to date Net triggered loss Net triggered total 31 December 2011 £m £m £m £m Core Non-Core Loss credits 30 September 2011 Core Non-Core Loss credits 31 December 2010 Core Non-Core Loss credits Key points · The cumulative first loss is £32.2 billion. However, the Group does not expect to claim under the APS, which has a first loss of £60 billion. · The Group received loss credits of £0.6 billion in 2011 in relation to disposals. Cumulative loss credits at 31 December 2011 were £1.8 billion. · The Group continues to expect an average recovery rate of approximately 40% across all portfolios. Appendix 4 Asset Protection Scheme (continued) Risk-weighted assets The table below analyses risk-weighted assets (RWAs) covered by the APS. 31 December 30 September 31 December £bn £bn £bn Core Non-Core APS RWAs Key points 2011 compared with 2010 · The decrease of £36.5 billion in RWAs covered by the APS, reflects pool movements, assets moving into default and changes in risk parameters. Q4 2011 compared with Q3 2011 · RWA decreases in the quarter were as a result of pool movements, asset withdrawals, assets moving into default and changes in risk parameters. Appendix 5 Divisional reorganisation Divisional reorganisation Organisational change In January 2012, the Group announced changes to its wholesale banking operations in light of a changed market and regulatory environment. The changes will see the reorganisation of the Group's wholesale businesses into 'Markets' and 'International Banking' and the exit and downsizing of selected activities. The changes will ensure the wholesale businesses continue to deliver against the Group's strategy. The changes will include an exit from cash equities, corporate brokering, equity capital markets and mergers and acquisitions businesses. Significant reductions in balance sheet, funding requirements and cost base in the remaining wholesale businesses will be implemented. Existing GBM and GTS divisions will be reorganised as follows: · The'Markets' business will maintain its focus on fixed income, withstrong positions in debt capital raising, securitisation, risk management, foreign exchange and rates. It will serve the corporate and institutional clients of allGroup businesses · GBM's corporate banking business will combine with the international businesses of our GTS arm into a new 'International Banking' unit and provide clients with a 'one-stop shop' access tothe Group's debt financing, risk management and payments services. This international corporate business will be self-funded through its stable corporate deposit base. · The domestic small and mid-size corporates currently served within GTS will be managed within RBS's domestic corporate banking businesses in the UK, Ireland (Ulster Bank) and the US (US Retail and Commercial). Our wholesale business will be retaining its international footprint to ensure that it canserve our customers' needs globally. We believe, that despite current challenges to the sector, wholesale banking services can play a central role in supporting cross border trade and capital flows, financing requirements and risk management and we remain committed to this business. Going forward the Group will comprise the following segments: · Retail and Commercial - UK Retail - UK Corporate - Wealth - US Retail and Commercial - Ulster Bank - International Banking · Markets · RBS Insurance · Group Centre · Core · Non-Core Revised allocation of Group Treasury costs The Group is also refining the way that Group Treasury costs are allocated. It is in the process of revising prior period information to reflect these changes and further details will be published ahead of the Group's Q1 2012 Interim Management Statement. Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
